Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 13 and 26 are objected to because of the following informalities:  Claims 1, 13 and 26 recite “the first storage space”, which lacks antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 11-15, 20-21, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (U.S. Patent No. 10,114,566) in view of Jeene (U.S. Patent Pub. No. 2018/0032439) and further in view of Kumano (US 2017/0344269).
Regarding claim 1, Chatterjee teaches a method for data processing, comprising: 
updating (a doubly-linked list facilitates insertion and/or removal of cache headers – Col. 12: lines 5-9; a new RMW header can be allocated for the new write I/O operation – Col. 13: lines 53-55) intermediate storage information (The data structure 402 can be a list having a plurality of entries or buckets 404; the data structure 402 can be a hash bucket list with cache headers and cache lines – Col. 9: line 65 – Col. 10: line 1) according to data to be processed (new write I/O operation, later to be flushed/persisted to mass storage device – Col. 9: lines 15-32 and Col. 13: lines 45-47) and address information (A cache header can be used to associate a cache line (e.g., the data stored in the cache line) with a corresponding data block stored in the underlying storage medium (e.g., the mass storage devices shown in FIG. 3); a cache header can include an index to (or storage address of) a cache line in the SSD cache and a tag to (or storage address of) the corresponding data block stored in the underlying storage medium – Col. 10: lines 3-7; a new write I/O operation directed to a LBA – Col. 13: lines 45-47; the new RMW header can include an index to (or storage address of) one or more cache lines in the SSD cache and a tag to (or storage address of) the corresponding data block(s) stored in the underlying storage medium – Col. 14: lines 11-15) of the data to be processed (of the new write I/O operation) in a first storage space (When the SSD cache medium 330 is controlled according to a write-back cache mode, a new write I/O operation (e.g., directed to a data block) is performed in the SSD cache medium 330; At a later time, the data block (e.g., a dirty data block) is flushed or persisted to the mass storage devices – Col. 9: lines 15-23), 
wherein the intermediate storage information includes storage space information of the first storage space and the data to be processed that has been updated into the intermediate storage information (When the SSD cache medium 330 is controlled according to a write-back cache mode, a new write I/O operation (e.g., directed to a data block) is performed in the SSD cache medium 330 – Col. 9: lines 15-23; data structure 402 can be a list having a plurality of entries or buckets 404; the data structure 402 can be a hash bucket list; Cache headers (e.g., cache headers 406) can be provided for each cache line in order to manage the cache lines of the SSD cache; A cache header can be used to associate a cache line (e.g., the data stored in the cache line) with a corresponding data block stored in the underlying storage medium (e.g., the mass storage devices shown in FIG. 3); a cache header can include an index to (or storage address of) a cache line in the SSD cache and a tag to (or storage address of) the corresponding data block stored in the underlying storage medium (i.e. information regarding the data yet to be flushed/persisted stored in the hash table within cache header(s) and cache line(s)) comprising storage space information of the storage space and the data to be processed) – Col. 9: line 65 – Col. 10: line 11), and 
the data to be processed that has been updated into the intermediate storage information has a correspondence with the storage space information with the correspondence being established based on the address information (A cache header can be used to associate a cache line (e.g., the data stored in the cache line) with a corresponding data block stored in the underlying storage medium (e.g., the mass storage devices shown in FIG. 3); a cache header can include an index to (or storage address of) a cache line in the SSD cache and a tag to (or storage address of) the corresponding data block stored in the underlying storage medium – Col. 10: lines 3-7; a new write I/O operation directed to a LBA – Col. 13: lines 45-47; the new RMW header can include an index to (or storage address of) one or more cache lines in the SSD cache and a tag to (or storage address of) the corresponding data block(s) stored in the underlying storage medium – Col. 14: lines 11-15); and 
performing, in the first storage space, an operation corresponding to the data to be processed using the intermediate storage information (When the SSD cache medium 330 is controlled according to a write-back cache mode, a new write I/O operation (e.g., directed to a data block) is performed in the SSD cache medium 330; At a later time, the data block (e.g., a dirty data block) is flushed or persisted to the mass storage devices – Col. 9: lines 15-23). 
While Chatterjee teaches maintaining intermediate storage information (i.e. hash table) and flushing/persisting the intermediate storage information at a later time, Chatterjee may not necessarily teach performing the operation when the intermediate storage information reaches a predetermined size.
Jenne teaches until the intermediate storage information has reached a preset size (systems and methods may be used to flush the contents of some or all of the modified cache lines in the cache to persistent memory when the amount of modified (dirty) cached data in the cache reaches a configurable threshold amount), perform an operation when the intermediate storage information reaches the preset size (determining that the threshold value for modified cache lines is exceeded, and flushing the contents – [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee to have flushing the contents of the cache when the cache and/or the amount of modified cache lines/data reaches a threshold amount (i.e. a preset size), as taught by Jenne.  The suggestion/motivation for doing so would have been to “reduce the amount of modified (dirty) cached data to be flushed to persistent memory due to other types of system events (e.g., resets, system hang-ups, system faults, or internal processor errors, among others).”  (Jenne; [0035]).  Further, “in some embodiments, an information handling system that implements the techniques described herein may include and benefit from the use of high performance write-back cache” (similarly described in Chatterjee). (Jeene; [0094]).  Therefore, it would have been obvious to combine Chatterjee and Jeene for the benefits shown above to obtain the invention as specified in the claim.

The combination does not expressly disclose the storage space information includes correspondences between blocks divided from the first storage space and Hash values of the blocks.

Kumano discloses a storage system that utilizes a hash mapping table (storage space information) which includes a correspondence between hashes and blocks of a physical storage device [see Fig. 6 & paragraphs 79 & 86].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the hash mapping of Kumano in the cache header mapping information taught in the system of Chatterjee and Jenne.

The motivation for doing so would have been to aid in redundancy removal processing for the SSD storage [see Kumano, paragraph 88].

Therefore, it would have been obvious to combine Kumano with Chatterjee and Jenne for the benefits listed above, to obtain the invention as specified in claims 1-3, 8-9, 11-15, 20-21, 23-24 and 26.
	
	

Regarding claim 26, claim 26 comprises the same or similar limitations as claim 1 and are, therefore, rejected for the same or similar reasons.  Regarding claim 26, Chatterjee teaches a non-volatile computer readable storage medium storing computer program instructions, wherein when being executed by a processor, the computer program instructions cause the processor to perform the method (Computer storage media includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data – Chatterjee; Col. 7: lines 36-57).

Regarding claim 2, Chatterjee, Jenne and Kumano teach wherein the storage space information includes correspondences between blocks divided from the first storage space and Hash values (a hashing algorithm can be used to assign cache headers to particular buckets 404 of the data structure 402; a cache header can be assigned to a particular bucket of the data structure based on the location of the data block in the underlying storage medium (e.g., a contiguous region of the physical storage capacity of the underlying storage medium where the data block is stored) – Chatterjee; Col. 10: lines 45-57); 
the intermediate storage information (The data structure 402 can be a list having a plurality of entries or buckets 404; the data structure 402 can be a hash bucket list) further includes header units (including cache headers) and section units (and cache lines/buckets – Chatterjee; Col. 9: line 65 – Col. 10: line 25; Fig. 4A and 4B), 
with the header units carrying block information (new RMW header 407A can include an index to (or storage address of) one or more cache lines in the SSD cache and a tag to (or storage address of) the corresponding data block(s) stored in the underlying storage medium, for example – Chatterjee; Col. 14: lines 11-15) and the section units carrying data to be processed that has been updated (new write I/O operation (e.g., directed to a data block) performed in the SSD cache medium – Col. 9: lines 15-19; the write I/O operation can then be performed on the SSD cache by writing the new data to the at least one of the cache lines – Chatterjee; Col. 14: lines 5-7); and 
updating intermediate storage information according to data to be processed and address information of the data to be processed in a first storage space comprises:  determining a block corresponding to the address information of the data to be processed (write I/O operation directed to a portion of the same chunk of the logical volume can be received – Chatterjee; Col. 16: lines 12-14) and a Hash value of the block (when an I/O operation directed to a sub-chunk-sized portion of a chunk of a logical volume, a hash value can be obtained using a hashing algorithm based on a 64 KB contiguous region of the underlying storage medium; the hash value can be used to identify a particular bucket of the data structure - Chatterjee; Col. 12: lines 32-40); 
querying in the intermediate storage information whether there is a first header unit corresponding to the Hash value of the block (searching cache headers to determine whether there is a cache hit or miss is decreased when cache headers for cache lines that cache data for a same chunk of a logical volume are maintained as a group of cache headers within a particular bucket; when an I/O operation directed to a sub-chunk-sized portion of a chunk of a logical volume, a hash value can be obtained using a hashing algorithm of the underlying storage medium; the hash value can be used to identify a particular bucket of the data structure 402 shown in FIGS. 4A-4 – Chatterjee; Col. 12: lines 28-40; a determination is made as to whether an old RMW header (e.g., the old RMW header 407B shown in FIG. 4B) exist – Chatterjee; Col. 16: lines 18-20); 
if said first header unit does not exist, acquiring an idle unit in a second storage space as said first header unit (If NO, at 512A, a new RMW header (e.g., the RMW header 407A shown in FIG. 4B) for at least one of the cache lines that cache new data for the write I/O operation can be allocated; Additionally, as described above, the new RMW header can be maintained in a new group of cache headers (e.g., the new group of cache headers 408B shown in FIG. 4B) within a bucket of the data structure – Chatterjee; Col. 16: lines 20-26); and 
writing block information of the block into the first header unit (new RMW header 407A can include an index to (or storage address of) one or more cache lines in the SSD cache and a tag to (or storage address of) the corresponding data block(s) stored in the underlying storage medium, for example (i.e. the new header includes/writes block information within) – Chatterjee; Col. 14: lines 11-15; the write I/O operation is performed on the SSD cache by writing new data to a cache line).  

Regarding claim 3, Chatterjee Jenne and Kumano teach wherein updating intermediate storage information according Atty. Docket No.: 1053580004.4 (P004)29to data to be processed and address information of the data to be processed in a first storage space further comprises: in the case that said first header unit exists and the block information carried by the first header unit is different from the block information of the block (If YES (i.e. an old/previous header exists – Col. 16: lines 12-20), at 512B, a new RMW header (e.g., the RMW header 407A shown in FIG. 4B) for at least one of the cache lines that cache new data for the write I/O operation can be allocated; Additionally, as described above, the new RMW header can be maintained in a new group of cache headers (e.g., the new group of cache headers 408B shown in FIG. 4B) within a bucket of the data structure – Chatterjee; Col. 16: lines 34-40; new RMW header 407A is maintained in a different group of cache headers than the cache headers 406 because the new data for the write I/O operation is to be stored at a new LBA of the logical volume, which is different than the old LBA of the snapshot volume – Chatterjee; Col. 13: lines 63-67), 
acquiring an idle unit in the second storage space as a second header unit (a new RMW header (e.g., the RMW header 407A shown in FIG. 4B) for at least one of the cache lines that cache new data for the write I/O operation can be allocated – Chatterjee; Col. 16: lines 34-40); 
writing the block information of the block into the second header unit (new RMW header 407A can include an index to (or storage address of) one or more cache lines in the SSD cache and a tag to (or storage address of) the corresponding data block(s) stored in the underlying storage medium, for example – Chatterjee; Col. 14: lines 11-15; the write I/O operation is performed on the SSD cache by writing new data to a cache line. At 516, a link (e.g., the link 410 shown in FIG. 4B) can be provided between the new and old RMW headers. As described above, the new RMW header can be provided with next and/or previous pointers to the subsequent and/or previous RMW headers in a chain – Chatterjee; Col. 16: lines 43-50); and 
linking the second header unit to the first header unit (At 516, a link (e.g., the link 410 shown in FIG. 4B) can be provided between the new and old RMW headers; the new RMW header can be provided with next and/or previous pointers to the subsequent and/or previous RMW headers in a chain – Chatterjee; Col. 16: lines 43-50).  

Regarding claim 8, Chatterjee Jenne and Kumano teach wherein after performing in the first storage space an operation corresponding to the data to be processed using the intermediate storage information (When the SSD cache medium 330 is controlled according to a write-back cache mode, a new write I/O operation (e.g., directed to a data block) is performed in the SSD cache medium 330; At a later time, the data block (e.g., a dirty data block) is flushed or persisted to the mass storage devices – Chatterjee; Col. 9: lines 15-23), 
the method further comprises: releasing header units and section units in the intermediate storage information as idle units (At a later time, the data block (e.g., a dirty data block) is flushed or persisted to the mass storage devices – Chatterjee; Col. 9: lines 15-23; i.e. when the data is flushed from the SSD cache to the mass storage device, the data (headers/actual data/etc.) is “deleted”/cleaned from the SSD cache as it is no longer needed in the SSD cache; once flushed/persisted to mass data storage, the data in the SSD cache is no longer needed and the links between header(s) can be broken – Chatterjee; also Col. 15: lines 10-42).

Regarding claim 9, Chatterjee Jenne and Kumano teach acquiring a request for data query (when an I/O operation is received – Chatterjee; Col. 10: lines 11-14), and 
querying data in the intermediate storage information according to the request for data query (the cache headers (i.e. among the data structure 402 having a list with a plurality of entries or buckets 404; the data structure 402 can be a hash bucket list with cache headers and cache lines – Chatterjee; Col. 9: line 65 – Col. 10: line 1) can be searched to determine whether the I/O operation is a cache hit or a cache miss – Chatterjee; Col. 10: lines 11-14; to reduce the complexity of the search, a hashing algorithm, can be used – Chatterjee; Col 10: lines 45-47).  

Regarding claim 11, Chatterjee Jenne and Kumano teach dividing the first storage space into multiple blocks, and numbering the divided blocks (data structure 402 can be a list having a plurality of entries or buckets 404; the data structure 402 can be a hash bucket list – Chatterjee; Col. 9: line 66 – Col. 10: line 1; see 0-1M of Figs. 4A and 4B); 
processing the number for each block to obtain, as the storage space information of the first storage space, the Hash value of each block as well as a correspondence for each block between said block and the Hash value (a hashing algorithm can be used to assign cache headers to particular buckets 404 of the data structure 402; the hashing algorithm can return the same hash value for data blocks stored in the same contiguous region of the physical storage capacity of the underlying storage medium – Chatterjee; Col. 10: lines 45-55).  

Regarding claim 12, Chatterjee Jenne and Kumano teach dividing the second storage space into multiple units, and setting the multiple units to a status of idle (DVM layer 306 uses the block-level interface provided by the RAID layer 302 to manage the available (i.e. free or idle) storage capacity of the RAID array 320A and service I/O operations initiated by the initiators; the available physical storage capacity of the RAID array 320A can be divided into a number of unique, equally-sized areas referred to as territories; Alternatively or additionally, the available (i.e. free or idle) physical storage capacity of the RAID array 320A can optionally be further subdivided into units referred to herein as provisions; The provisions can be unique, equally sized areas of the available physical capacity – Chatterjee; Col. 8: lines 27-50).

Regarding claims 13-15, 20-21 and 23-24, claims 13-15 and 20-21 and 23-24 comprises the same or similar limitations as claims 1-3 and 8-9 and 11-12 respectively and are, therefore, rejected for the same or similar reasons.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (U.S. Patent No. 10,114,566) in view of Jeene (U.S. Patent Pub. No. 2018/0032439) and Kumano, and in further view of Gupta (U.S. Patent Pub. No. 2019/0026042).
Regarding claim 10, Chatterjee Jenne and Kumano may not necessarily teach acquiring a request for data deletion, and deleting data in the intermediate storage information according to the request for data deletion.  
Gupta teaches acquiring a request for data deletion (in response to a request to delete a particular data block), and 
deleting data in the intermediate storage information according to the request for data deletion (deduplicator 116 can find the entry for B in hash table 114 and check the reference count of the entry; If the reference count is greater than 1 (indicating that there are other objects pointing to this block in storage), deduplicator 116 can decrement the reference count while leaving the hash table entry in place and can delete the corresponding entry for B in translation table 112; On the other hand, if the reference count is exactly 1 (indicating that there are no other objects pointing to this block in storage), deduplicator 116 can mark the physical offset for B in storage as free/empty and delete the entries for B from both the hash and translation tables – [0018]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee and Jeene to, in response to a deletion request, delete the corresponding/necessary data based on the deletion request, as taught by Gupta.  The suggestion/motivation for doing so would have been further facilitate/”accelerate the load balancing operation by reducing the amount of data that needs to be transferred from the source to target node,” especially when a request to delete data is present.  (Gupta; [0011]).  Deleting data that is requested to be deleted but keeping track of additional references to that data enables more efficient load balancing decisions. (Gupta; [0002]).  Therefore, it would have been obvious to combine Chatterjee and Jeene with Gupta for the benefits shown above to obtain the invention as specified in the claim.

Regarding claim 22, claim 22 comprises the same or similar limitations as claim 10 and is, therefore, rejected for the same or similar reasons.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action and to include all of the limitations of the base claim and any intervening claim.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 4, the prior art of record teaches creating a linked list of headers (see Chatterjee; US Patent No. 10,114,566 discussed above and Xu; U.S. Patent No. 10,620,850 described below), which upon read-modify-write operations, the data gets stored in a SSD cache; creates new headers for that operation; links the new and old headers together; utilizes/maintains a hashing structure; and eventually flushes/persists that data to the mass storage device.  However, rather than storing section/data units in a linked list, the data to be written is stored in the cache line and the header created is linked to a different/old/previous header (see Chatterjee; Fig. 4A-B).  Another piece of prior art (US Patent Pub. No. 2018/0218022) keeps a hash table with headers, however, the transactions being tracked are updates that have been stored in the memory disk (as opposed to yet to be processed data).  Generally speaking, while searching hash tables, creating new headers, a cache lines comprising a header (with address info/hash/tags/etc.) and section units (comprising the actual data) are all known in the art (see prior art made of record and not relied upon below), Applicant’s linking structure/process comprising both headers and section units of data yet to be processed (see Applicant’s Fig. 6 and 7) distinguishes over the prior art of record.
The prior art of record provides no teaching, suggestion and/or motivation to update/include/incorporate additional section units comprising actual, yet to be processed data into the linked list structure comprising a linked list of header units. Therefore, beyond Applicant’s application, the prior art fails to provide a teaching suggestion and/or motivation, either taken alone or in combination with each other, that would anticipate and/or render the claim limitations of “writing data information and the address information of the data to be processed into the section unit; and inserting the section unit at end of a linked list where the first header unit is located.”  Note, claims 5-7 are dependent from claim 4 and are allowable for at least these reasons.   Claims 16-19 comprise the same or similar language as claims 4-7 and are indicated allowable for at least these reasons.
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim. 
These limitations are not taught or rendered obvious, particularly in combination with the other limitations in the claims, in view of the prior art of record.  The dependent claims are allowable at least for the same reasons as its respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 3/16/2022, with respect to the rejection(s) directed towards the prior art teaching a correspondence between blocks and hashes under Chatterjee and Jenne have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kumano.
Applicant's arguments regarding a failure to teach “data to be updated in the first storage space” have been fully considered but they are not persuasive. Applicant wrongly assumes on page 18 that equates the cache lines of Chatterjee to the first storage space. This is incorrect. It is , in fact, the underlying storage medium of Chatterjee that is analogous to the claimed first storage space. The cache header data structure contains updates to data that are to be made to the underlying storage medium. Therefore, the underlying storage medium contains data that is to be updated according to the changes stored in the cache header/cache line data structure.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant claims that Jenne flushes data from a cache but fails to disclose flushing intermediate storage information from a cache. It is Chatterjee that discloses caching intermediate storage information in a cache. Jenne discloses that when the amount of data in a cache exceeds a threshold, it is flushed/removed from cache storage to make room. Therefore, it is the combination of these two references that discloses flushing intermediate storage information from a cache. The combination with Kumano teaches what comprises the claimed intermediate storage information.

	CLOSING COMMENTS
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137